          Case 1:20-cr-00196-JMF Document 22 Filed 08/10/20 Page 1 of 1
                                          U.S. Department of Justice
[Type text]
                                                     United States Attorney
                                                     Southern District of New York
                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007



                                                     August 10, 2020
By ECF
The Honorable Jesse M. Furman
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

   Re:     United States v. Cruz, 20 Cr. 196 (JMF)


Dear Judge Furman:

        The Government submits this letter jointly on behalf of the parties in response to the
Court’s August 6, 2020 Order directing the parties to indicate their views as to whether the
upcoming change-of-plea hearing, currently scheduled for August 19, 2020, should proceed as
scheduled or be adjourned, in light of the fact that the Court will be unable to hold the hearing in
person due to the circumstances surrounding COVID-19. The defendant does not consent to
proceed with the hearing by video or telephone conference. The parties therefore request that the
hearing be adjourned and that an in-person plea be scheduled at the earliest practicable time.
Accordingly, the parties request that the Court set a control date for the plea in mid-September.
The Government requests, with the consent of defense counsel, that time be excluded until that
time in light of the COVID-19 pandemic and to allow the parties to prepare for a pre-trial
disposition in this case.

                                              Very truly yours,

                                              AUDREY STRAUSS
                                              Acting United States Attorney



                                           by: _____________________________
                                               Mitzi S. Steiner
                                               Assistant United States Attorney
                                               (212) 637-2284
Application GRANTED. Unless and until the Court orders otherwise, the parties shall appear for a
change-of-plea hearing on September 16, 2020, at 2:30 p.m. The Court excludes time under the Speedy
Trial Act between today and September 16, 2020, finding that the interests in excluding that time
outweigh the interests of the Defendant and the public in a speedy trial given the need for the Defendant
to confer with counsel with respect to whether and how to change his plea in view of the COVID-19
situation and the inability to safely convene in person at this time. The Clerk of Court is directed to
terminate ECF No. 21. SO ORDERED.
                                                                                            06.20.2018




                                              August 10, 2020
